EXHIBIT 16.1 LETTER FROM CHISHOLM, BIERWOLF, NILSON & MORRILL, LLC CHISHOLM, BIERWOLF, NILSON & MORRILL, LLC Certified Public Accountants Phone (801) 292-8756 * Fax (801) 292-8809 www.cbnmcpa.com Todd D. Chisholm Nephi J. Bierwolf Troy F. Nilson Douglas W. Morrill September 8, 2010 Office of the Chief Accountant Securities and Exchange Commission 450 West Fifth Street N.W. Washington DC 20549 Ladies and Gentlemen, We have read the statements about our firm included under Item 4.01 “Changes in Registrant’s Certifying Accountant” in the Form 8-K dated September 8, 2010 of Brinx Resources, LTD., filed with the Securities and Exchange Commission, and are in agreement with the statements contained therein as they pertain to our firm. Yours truly, /s/ Chisholm, Bierwolf, Nilson & Morrill, LLC Chisholm, Bierwolf, Nilson & Morrill, LLC PCAOB Registered, Members of AICPA, CPCAF and UACPA 533 West 2600 South, Suite 25 * Bountiful, Utah 84010 12 South Main, Suite 208, Layton, Utah 84041
